Citation Nr: 1704815	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from July 2007 to December 2007 and from July 2010 to July 2011.  He received several awards, including the Army Commendation Medal, the Army Good Conduct Meal, and the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2015 videoconference hearing.  A transcript of the hearing is of record.  

In May 2015, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left ankle disability. 

2.  The Veteran does not have a current diagnosis of a right ankle disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not meet the requirements for service connection for a left ankle disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The Veteran does not meet the requirements for service connection for a right ankle disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a November 2011 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided a VA Examination in February 2012 and a VA Addendum Opinion was provided in November 2015.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection for Ankle Disabilities

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016). Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

b. Service Connection

The Veteran contends that he has bilateral ankle disabilities that should be service-connected.  

During service, the Veteran frequently reported foot and leg pain and he was ultimately diagnosed with bilateral pes planus and left foot plantar fasciitis in conjunction with these issues.  In January 2011, he was provided bilateral ankle X-rays after reporting that he had experienced ankle pain for five months.  The examiner noted that the Veteran had no history of ankle injury.  The X-ray showed that the ankle mortise was intact and there was no soft tissue or swelling about the ankle.  No diagnosis of an ankle disability was provided.  See Veteran's STRs. 

Post-service, the Veteran utilized VA medical treatment centers for his left foot plantar fasciitis and bilateral pes planus.  However, these medical treatment records are silent regarding complaint, treatment, or diagnosis of any ankle disability.  See VA Treatment Records.  

In February 2012, the Veteran was provided a VA Examination in conjunction with this claim.  The examiner took the Veteran's medical history, performed a physical examination, and took X-rays of the Veteran's ankles.  The Veteran reported no fractures or injuries to his ankles.  He described ongoing pain in his right ankle and some popping and snapping in his left ankle.  The Veteran stated that he had not undergone any treatment or therapy for an ongoing ankle condition.  He reported that he did not wear a brace or wrap for his ankles, nor did he have functional impairment to standing or walking due to any ankle condition.  Upon physical examination, the examiner found that the Veteran's range of motion was normal in both ankles.  There was also no objective evidence of painful motion in either ankle.  The examiner found that there was no localized tenderness or pain on palpation of the joints/soft tissue of either ankle.  There was no abnormal findings in the Veteran's left and right ankle X-rays.  No diagnosis of an ankle disability was provided.  See February 2012 VA Examination.  

The Veteran underwent foot orthotripsy to both heels for treatment of his chronic plantar fasciitis in October 2012.  Following the procedure, the Veteran's right foot appeared to be healing well, but he experienced persistent pain to his left heel.  He reported popping and pressure along the inside part of his left ankle.  He also noticed a palpable mass in that area that he thought might be causing pressure on his nerve and the resultant pain he experienced.  The physician referred him for an MRI of his left ankle.  See October 2012 VA Treatment Record.  

In December 2012, the Veteran was provided an MRI of his left ankle.  That MRI showed a constellation of findings raising the possibility of posterior ankle impingement.  There was also a focal cartilage defect involving the anterior talus at its articulation with the navicular.  See December 2012 Left Ankle MRI Report.  

The Veteran was provided a VA Examination in conjunction with separate claims for his feet and for peripheral neuropathy.  His left ankle was examined.  The examiner found that the range of motion of his left ankle was normal.  He also found that the Veteran's gait was normal.  See September 2014 VA Examination. 

An October 2014 podiatry clinical note stated that there as "no pain with palpation to the plantar medical heels, bilaterally or distally along the arches" despite the Veteran's history of chronic proximal plantar fasciitis bilaterally and pes planus foot architecture.  See October 2014 VA Treatment Record. 

The Veteran testified at a Board videoconference hearing in February 2015.  At the hearing, the Veteran stated that he began to experience bilateral ankle pain about four months into his overseas active duty service and that he has continued to have this pain since service.  He stated that the focus of his treatment has been primarily on his service-connected foot condition because that condition caused him the most pain; however, he contended that he was always experiencing ankle pain in conjunction with his foot pain.   See Hearing Transcript. 

In compliance with the May 2015 remand directives, an addendum medical opinion was provided in November 2015.  The examiner performed a comprehensive review of the clinical files, e-folder, CAPRI, lay statements, and current medical literature as the basis of her medical opinion.  She found that the Veteran's claimed left ankle disability is less likely than not caused by and/or aggravated by military service.  She opined that the 2012 MRI findings were not consistent with ankle pathology but rather were clear and unmistakable observations of posterior rearfoot soft tissue thickening, consistent with clinical tarsal tunnel syndrome.  The tarsal tunnel area of the foot is below the ankle and includes the rearfoot complex and those soft tissue surrounding and contiguous with the posterior rearfoot and ankle joint spaces, intra and extraligamentous structure associated with and superficial to the joint space capsule.  The examiner found that the Veteran's claim right ankle disability is less likely than not related to, caused by and/or aggravated by military service.  She based this opinion on the fact that examinations of the Veteran's lower extremity, foot, and peripheral nerves for his service-connected disabilities were silent regarding any right ankle disability.  She also noted that the radiographs from the Veteran's February 2012 VA Examination were silent for right ankle pathology.  See November 2015 VA Addendum Opinion.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for left and right ankle disabilities.  

As an initial matter, the Board finds that the Veteran is competent to report any symptoms he may be experiencing, including pain in both ankles; however, he has not demonstrated the requisite specialized knowledge or training to diagnose an ankle disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Medical evidence is needed to verify whether the Veteran has an ankle disability. 

The Veteran has been treated at VA Medical Centers since his military service and these treatment records do not show a diagnosis of a left or right ankle disability.  At his February 2012 VA examination, there were no abnormal findings upon physical or radiographic examination, nor was there a diagnosis of a left or right ankle disability.  Following the orthotripsy procedure on the Veteran's feet in October 2012, his right foot healed well and no pain was reported.  The Veteran did report pain in his left ankle and was later provided an MRI in December 2012, which showed a constellation of findings raising the possibility of posterior ankle impingement.  There was also a focal cartilage defect involving the anterior talus at its articulation with the navicular.  No follow-up treatment or diagnosis was provided.  In fact, in 2014, the Veteran was found to have normal range of motion, normal gait, and no pain to his left ankle.  

The November 2015 Addendum Opinion is the most probative medical evidence regarding whether the Veteran currently has a left or right ankle disability.  The examiner thoroughly reviewed the record and provided a fully articulated and reasoned opinion.  She noted that the Veteran's VA Treatment Records and VA Examination records do not support a finding of a left ankle condition.  She also refuted the December 2012 MRI results, stating that the MRI did not reveal left ankle pathology, rather it showed posterior rearfoot soft tissue thickening, consistent with clinical tarsal tunnel syndrome.  She concluded that it was less likely than not "that the Veteran's claimed left ankle condition related to, caused by and/or aggravated by military service because there was a lack of medically-based, clinical and/or radiographic evidence to support 2014 clinical findings of left ankle disability and/or the 2012 MRI findings were not consistent with ankle pathology,  but rearfoot architecture and past podiatric history of plantar fasciitis and flat feet that resulted in acute, self-limited residuals of left plantar-medial soft tissue strain (tarsal tunnel like syndrome) from long-term pes planus foot architecture."  The Board notes the Veteran is already service-connected for pes-planus with plantar fasciitis and left posterior tibial neuropathy.  

Regarding the Veteran's right ankle, the examiner found that all VA Treatment medical notes for the Veteran's right lower extremity, foot, and peripheral nerve were silent regarding ankle pathology and the February 2012 radiographs done during his VA Examination were also negative for ankle pathology.  The examiner found it was less likely than not that "the Veteran's claimed right ankle condition related to, caused by and/or aggravated by military service because of the lack of medically-based, clinical and radiographic evidence of a right ankle condition."

In summary, the weight of the evidence does not show that the evidence is in relative equipoise that the Veteran has a current left or right ankle disability.  Rather, a preponderance of the evidence weighs against a finding in favor of a current diagnosable ankle disability.  Accordingly, the Veteran's service connection claims for left and right ankle disabilities must be denied.  


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


